Citation Nr: 0206919	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  97-27 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD) prior to September 
1999.

(The issues of entitlement to service connection for a 
bronchial asthma with chronic obstructive pulmonary disease 
and entitlement to a total rating based on individual 
unemployability will be the subject of a later decision by 
the Board.)


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
February 1964 and from June 1965 to April 1968.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The veteran and his representative appeared 
at a hearing at the RO in July 1997.  The Board remanded the 
case to the RO for additional development in February 1999.  
The veteran and his representative appeared at a hearing at 
the RO in July 1999.  

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is reflected on the first page of this 
decision in accordance with Fenderson v. West, 12 Vet. App. 
119 (1999).  In Fenderson, the United States Court of Appeals 
for Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The Court held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The Court specifically found that 
framing the issue as "entitlement to an increased rating" did 
not sufficiently inform the veteran that the issue actually 
involved any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.  Id.  The veteran is not prejudiced 
by the naming of this issue as the Board has not dismissed 
any issue.  The Board notes that the Court has not provided a 
substitute name for this type of issue.  Before the Board may 
execute a staged rating of the veteran's disability, it must 
be determined that there is no prejudice to the veteran to do 
so without remand to the RO for that purpose.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  As the regulations and 
rating criteria have been provided, the Board finds no 
prejudice to the veteran in considering the issue as 
entitlement to higher evaluation on appeal from the initial 
grant of service connection.

The Board notes that during the course of his appeal the 
veteran was represented by an attorney who is no longer 
authorized to represent claimants before VA.  The veteran was 
so advised by the Board in February 2002 and given the 
opportunity to obtain other representation.  In April 2002, 
the veteran advised that he would represent himself.

In a July 2000 decision, the Board granted a total schedular 
rating of 100 percent for PTSD from September 1999, but 
determined that prior to September 1999, the criteria for an 
evaluation in excess of 30 percent for PTSD were not met.  
The Board also denied service connection for bronchial asthma 
with chronic obstructive pulmonary disease (COPD) and 
entitlement to a total rating based on individual 
unemployability.  The veteran appealed the case to the Court.  
The Secretary of VA filed a Motion for Remand of the issues 
denied in this case in light of the enactment of Veterans 
Claims Assistance Act of 2000 (VCAA), (now codified at 38 
U.S.C.A. §§ 5100 et. seq. (West Supp. 2001)).  In May 2001 
and January 2002 orders, the Court granted the Secretary's 
motion for Remand and vacated the portion of the Board's July 
2000 decision that denied the veteran's claims of service 
connection for bronchial asthma with COPD, entitlement to an 
initial evaluation in excess of 30 percent for PTSD prior to 
September 1999, and entitlement to a total rating based on 
individual unemployability.

The Board is undertaking additional development on service 
connection for bronchial asthma with COPD and entitlement to 
a total rating based on individual unemployability pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.



FINDING OF FACT

Prior to September 1999, the veteran's PTSD was manifested 
primarily by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and normal conversation) or by definite impairment 
in the ability to establish or maintain effective or 
wholesome relationships with people and definite industrial 
impairment - as indicated by a Global Assessment of 
Functioning (GAF) score of 60 -- due to such symptoms as 
recurrent nightmares, flashbacks, startle response, sleep 
disturbances, anger and irritability, memory impairment, and 
social withdrawal.   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD prior to September 1999 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.130, 4.132 Diagnostic Code 9411 (1996 & 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran perfected an appeal as to the assignment of the 
initial rating following the initial award of service 
connection for PTSD.  Therefore, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until September 1999.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The RO granted service connection for PTSD by means of a 
January 1997 rating decision following review of the 
veteran's DD214 and awards, the veteran's service medical 
records, the veteran's statements and testimony, and VA 
medical records including a September 1996 VA examination.

VA medical records from June to August 1996 indicate that the 
veteran was seen complaining of disturbed sleep, flashbacks, 
intrusive thoughts of seeing dead bodies of his buddies in 
Vietnam, anxiousness, irritability, inability to control 
anger, and depression.  He reported difficulties with people 
at work including fighting and difficulties in his 
relationships with his wife of 27 years and his son.  It was 
noted that veteran had a strong startle response to gunfire, 
firecrackers, and other unexpected loud noises as they remind 
him of Vietnam.  Diagnoses included anxiety and depression 
with anger.

At a September 1996 VA examination, the veteran complained of 
intrusive thoughts of Vietnam and nightmares, difficulty 
controlling his anger, and increased startle reaction.  He 
reported that he became agitated in crowds and did not like 
to see Vietnamese people or watch war movies.  He described 
situations in which several of his friends were killed in 
Vietnam.  He reported that he did not have many friends and 
did not go to church, but did go to restaurants.  On 
evaluation, the veteran was casually dressed and conversed 
readily with the examiner.  The veteran did not display any 
overt anxiety or dysphoria.  His eye contact was good and 
behavior was within normal limits.  The veteran's mood was 
somewhat serious and affect was appropriate to content.  The 
thought processes were logical and tight, and there was no 
loosening of associations or confusion.  No gross impairment 
of memory was observed and the veteran was oriented times 
three.  There were no hallucinations, delusions, or suicidal 
ideations, although the veteran stated that he sometimes 
wished that he were dead.  His insight and judgment were 
adequate.  The diagnosis was PTSD with a Global Assessment of 
Functioning score of 60.  In January 1997, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation.

VA medical records from August 1996 to March 1997 show that 
the veteran was casually but neatly dressed and groomed.  He 
was pleasant, but appeared serious, mildly anxious, and sad.  
The veteran reported that his wife had open-heart surgery and 
that he cared for her and handled the finances, both of which 
caused increased stress.  He also stated that he had health 
problems that limited his physical activities.  The veteran 
reported lack of interest in previous enjoyable activities, 
such as deer hunting.  It was noted that temper control 
remained a problem.  The assessment was depression.

In March 1999, the veteran submitted private medical records 
from July 1995 to May 1996, showing that the veteran 
complained of memory loss, was very sad and had no energy, 
but there were no suicidal thoughts.  A CT scan of the brain 
suggested a possible ischemic lesion on one side.  The 
assessment included abnormal brain scan rule out ischemic 
lesion versus other etiology and depression.

VA medical records from June 1998 to May 1999 show that the 
veteran complained of memory problems.  The diagnosis was 
depression/PTSD.  His medication included Prozac.

In his July 1997 and July 1999 hearing testimony as well as 
his statements, the veteran reported that he had little 
tolerance, did not accept criticism, was angry about the 
deaths in Vietnam, had daily intrusive thoughts of Vietnam, 
and experienced panic attacks where he believed someone was 
after him. He stated that he did not like crowds, did not 
have much of a social life and no friends, preferred to be by 
himself.

II.  Analysis

As the present appeal arises from an initial rating decision 
which established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

On and before November 6, 1996, the rating schedule directed 
that a 30 percent disability evaluation was warranted when 
there was definite impairment in the veteran's ability to 
establish or maintain effective or wholesome relationships 
with people and that his reliability, flexibility, and 
efficiency levels be so reduced by reason of his 
psychoneurotic symptoms as to result in definite industrial 
impairment.  A 50 percent disability evaluation was warranted 
for PTSD when there was considerable impairment in the 
veteran's ability to establish or maintain effective or 
favorable relationships with people and that his reliability, 
flexibility, and efficiency levels be so reduced by reason of 
his psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, the veteran's symptoms are 
totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in the former 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1)(West 
1991).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93 (Nov. 9, 1993), 57 Fed. Reg. 4753 (1994). The 
Board is bound by this interpretation of the term 
"definite." 38 U.S.C.A. § 7104(c).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule for Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a 30 percent disability evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As the veteran filed his 
claim of entitlement to service connection for PTSD in 
November 1995, the Board will consider both the old and 
revised criteria in evaluation the claim.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 51-60 
indicates moderate difficulty in social, occupational, or 
school functioning.  Although the GAF score does not neatly 
fit into the rating criteria, the Board is under an 
obligation to review all the evidence of record.  The Board 
notes that the assignment of the GAF Score expresses the 
extent of impairment due to the manifestations identified.  
The examiner is in the best position to assess the degree of 
the veteran's impairment.  This evidence may not be ignored.  
The Court, in Carpenter v. Brown, 8 Vet. App. 240 (1995), 
recognized the importance of the GAF score and the 
interpretations of the score.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

Upon review, the Board notes that the evidence of record 
shows the veteran's complaints of sleep disturbances with 
nightmares, anxiety, intrusive thoughts, flashbacks, strong 
startle response, irritability, and anger.  However, in 
medical records and examinations from July 1995 to May 1999, 
the veteran was described as casually and neatly groomed and 
pleasant. While memory loss was initially noted in 1995, it 
was attributed to a possible ischemic lesion on the right 
side of the brain. The GAF score was 60 at the September 1996 
VA examination.  Subsequent VA medical records show that 
although the veteran's mood was described as serious, sad, 
and mildly anxious, he conversed easily and had good eye 
contact.  There were no difficulties with concentration or 
judgment and no delusions, hallucinations, or suicidal or 
homicidal ideations.  Moreover, the evidence demonstrates 
that the veteran is able to maintain some relationships with 
family members and a few friends. 

For the period in question, the veteran's reported 
symptomatology does not meet the criteria required for a 50 
percent evaluation for PTSD under either the old or the new 
rating criteria.  As noted above, the old rating criteria 
provide for the next higher rating of 50 percent for 
"considerable" social and industrial impairment.  A GAF 
score of 60, however, is at the upper end of the range of 
moderate difficulty in social, occupational, or school 
functioning.  The VA General Counsel has held that 
"definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9, 1993).  Thus, the 
Board concludes that the symptoms shown during the period in 
question would support no more than a 30 percent rating under 
the former rating criteria.

Likewise, a higher rating is not supported under the current 
rating criteria for the period in question.  There were no 
findings of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impaired judgment; or impaired abstract thinking.  
While there were findings of anger and irritability problems, 
the veteran himself reported these were helped with 
medication and therapy.  Thus, the criteria for an evaluation 
in excess of 30 percent for PTSD prior to September 1999 were 
not met.

The veteran is competent to report that, in his view, a 
higher evaluation is warranted for his service-connected PTSD 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probate weight to the 
observations and opinions of professionals skilled in the 
evaluation of psychiatric/psychological disabilities when 
evaluating the evidence.  Therefore, the Board concludes that 
an evaluation in excess of 30 percent for the veteran's PTSD 
is not warranted.  In view of the foregoing, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for an initial evaluation in excess of 30 
percent for PTSD.  That claim, accordingly, fails.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001). The Board has also considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question.  

III.  VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been informed of the applicable laws and 
regulations, the evidence needed to substantiate his claim, 
VA's notification requirements by an April 1997 statement of 
the case, supplemental statements of the case in September 
1997, January 1998, August 1999 and December 1999, and the 
February 1999 Board Remand, and the May 2001 and January 2002 
orders of the Court.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, his VA clinical records and private medical 
records.  The veteran has not notified VA of any additional 
medical records that should be obtained.  Moreover, the 
veteran appeared at hearings and presented testimony at the 
RO.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   

 

ORDER

An initial evaluation in excess of 30 percent for PTSD prior 
to September 1999 is denied.   



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

